Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 17/567,644 filed on 3 January 2022. This application is a CON of 16/684,244 filed on 14 November 2019 and claims PROV 62/767,947 filed on 15 November 2018. 	The preliminary amendment filed 13 September 2022 that withdraws claims 15-21 and presents arguments is hereby acknowledged. 	Claims 1-14 are presented for examination.

Election/Restrictions
Applicant’s election of Group I (claims 1-14) without traverse in the reply filed on 13 September 2022 is acknowledged.
Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 September 2022. Examiner recommends cancelling the withdrawn claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,271,828 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-4 and 8-11 overlap with the limitations of claims 1-20 of U.S. Patent No. 11,271,828 B2. Therefore, the limitations of claims 1-4 and 8-11 of the instant application are disclosed by the limitations of claims 1-20 of U.S. Patent No. 11,271,828 B2, and as such is unpatentable for obvious-type double patenting.
Claims 5-7 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,271,828 B2 in view of US PGPUB 2016/0380860 A1 to Singhal.
Regarding Claim 5, the Patent/Singhal system discloses the method of claim 1, wherein the one or more metrics provides one or more insights into one of application or desktop performance with respect to at least the session (Singhal, 0072 provides for performance monitoring agent 197 provides insights for any application). 	One having ordinary skill in the art would be motivated to combine Singhal with U.S. Patent No. 11,271,828 B2 in order to specifically provide insights for an application. 	Similar rejection with respect to Claim 12.
Regarding Claim 6, the Patent/Singhal system discloses the method of claim 1, wherein the one or more metrics (Singhal, 0247 and 0256 provides for RTT measurements) provide one or more insights into end-user experience with respect to at least the session (Examiner interprets this to be intended use). 	One having ordinary skill in the art would be motivated to combine Singhal with U.S. Patent No. 11,271,828 B2 in order to specifically calculate round trip time metrics of a network path between a client and a server. 	Similar rejection with respect to Claim 13.
Regarding Claim 7, the Patent/Singhal system discloses the method of claim 1, wherein the protocol is a virtualization protocol (Singhal, 0070 and 0254 provides for remoting protocol is RDP, such as Citrix ICA). 	One having ordinary skill in the art would be motivated to combine Singhal with U.S. Patent No. 11,271,828 B2 in order to specifically provide insights for a Citrix ICA application of a remote desktop protocol. 	Similar rejection with respect to Claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2016/0380860 A1 to Singhal and US PGPUB 2016/0212031 A1 to Jain et al.
Regarding Claim 1, Singhal discloses a method comprising:  	receiving, by a first device, a response to a request of the first device to a second device via a third device (FIG. 7A, 0251, and 0262-0263 provides for receiving, by server 106, a generated response to an active RTT packet of the server device to a client 102 via appliance 200), the response identifying a capability of the second device and the third device to support a protocol for a channel to provide one or more metrics of a session between the first device and the second device (0256 and 0267 provides for the generated response identifying a capability of client 102 and appliance 200 to support the remoting protocol for a channel, i.e. a virtual channel, to provide/deliver resource features for a remote protocol session/connection between server 106 and client 102); and  	establishing the channel between first device and the second device via the third device (0255-0256 and 0263 provides for establishing a virtual channel between server 106 and client 102 via appliance 200) to communicate the one or metrics of the session between the first device and the second device via the third device (0247 and 0256 provides for wherein the virtual channel for the RTT measurement feature/functionality is for use by the server 106 and client 102 via appliance 200). 	Singhal doesn’t explicitly disclose identifying, by the first device based at least on the response, a version of the protocol for establishing the channel that each of the first device, the second device and the third device support. 	Jain, in a similar field of endeavor, discloses identifying, by a first device based at least on a response, a version of a protocol (0035 and Claim 5 provides for identifying by an apparatus based on connection metrics, protocol statistics, i.e. a version of a protocol, for particular network connections) for establishing a channel that each of a first device, a second device and a third device support (FIG. 1A and 0031-0032 provides for a TCP connection/channel that each of a remote server 160, a client device 110 and a CPE 140). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Jain for identifying protocol statistics. The protocol statistics of Jain, when implemented with the round-trip measurements of the Singhal system, will allow one of ordinary skill in the art to evaluate multiple legs of a TCP connection in order to identify performance of the network connections between devices. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the protocol statistics of Jain with the round-trip measurements of the Singhal system for the desirable purpose of determining connections based on record network protocol statistics between devices.
Regarding Claim 2, the Singhal/Jain system discloses the method of claim 1, further comprising communicating, by the first device, the request to the second device (Singhal, FIG. 7A, 0251, and 0263 provides for communicating, by server 106, the active RTT packet/request to client 102), the request identifying the capability of the first device for support of the protocol for the channel (Singhal, FIG. 7A, 0251, and 0263 provides for the active RTT packet identifying a capability of server 106 to support a virtual channel between server 106 and client 102).
Regarding Claim 3, the Singhal/Jain system discloses the method of claim 1, wherein the channel is a virtual channel within the protocol (Singhal, 0256 provides for virtual channels).
Regarding Claim 4, the Singhal/Jain system discloses the method of claim 1, wherein the session is one of a virtual session (Singhal, 0256 provides for virtual channels), an application session or a desktop session.
Regarding Claim 5, the Singhal/Jain system discloses the method of claim 1, wherein the one or more metrics provides one or more insights into one of application or desktop performance with respect to at least the session (Singhal, 0072 provides for performance monitoring agent 197 provides insights for any application).
Regarding Claim 6, the Singhal/Jain system discloses the method of claim 1, wherein the one or more metrics (Singhal, 0247 and 0256 provides for RTT measurements) provide one or more insights into end-user experience with respect to at least the session (Examiner interprets this to be intended use).
Regarding Claim 7, the Singhal/Jain system discloses the method of claim 1, wherein the protocol is a virtualization protocol (Singhal, 0070 and 0254 provides for remoting protocol is RDP, such as Citrix ICA).
Regarding Claim 8, similar rejection where the method of claim 1 teaches the system of claim 8.
Regarding Claim 9, similar rejection where the method of claim 2 teaches the system of claim 9.
Regarding Claim 10, similar rejection where the method of claim 3 teaches the system of claim 10.
Regarding Claim 11, similar rejection where the method of claim 4 teaches the system of claim 11.
Regarding Claim 12, similar rejection where the method of claim 5 teaches the system of claim 12.
Regarding Claim 13, similar rejection where the method of claim 6 teaches the system of claim 13.
Regarding Claim 14, similar rejection where the method of claim 7 teaches the system of claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 10,721,142 B1 to Mathur et al discloses communication protocols as a network metric that indicate a connection quality.
US PGPUB 2018/0219879 A1 to Pierce discloses a communications protocol that specifies symmetry metric values of a connection.
US PGPUB 2013/0136125 A1 to Jain et al discloses a version number of the RDP protocol over a connection.
US Patent 9,742,758 B1 to Sharifi Mehr discloses a protocol version of options associated with a communication session.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Primary Examiner, Art Unit 2459